*413Dissenting Opinion.
DeBlanc, J.
This suit was brought on a note which — in principal and interest — exceeded, at the date of the institution of said suit, the sum of five hundred dollars. It was brought in, and dismissed by the parish court of West Feliciana, for want of jurisdiction ratione materia;, and, from the decision of that tribunal, plaintiff has obtained and carried ah appeal to the Supreme Court' of the State.
His counsel contend that the parish court is the only tribunal which has jurisdiction of this case — that it derives its jurisdiction from act No. 28 of the Legislature of 1876, and that said act derives its validity from a clause of the 87th article of the constitution of 1868.
The constitutional clause thus referred to, provides: “that the parish courts shall have the power of committing magistrates, and such other jurisdiction as may be conferred on them by law” — and the act relied upon, that “ they shall have exclusive original jurisdiction, in ordinary suits, in all cases when the amount in dispute exceeds one hundred dollars, exclusive of interest, and does not exceed five hundred dollars, exclusive of interest.
Under the constitution, and as to ordinary suits, what jurisdiction is specially conferred on the parish courts ? They are — as regards such suits — invested with exclusive original jurisdiction, when the amount in dispute exceeds one hundred dollars and does not exceed five hundred dollars; subject to an appeal to the District Court, in all cases when the amount in contestation exceeds one hundred dollars, exclusive of interest.
The difference between the act of 1876 and the eighty-seventh article of the constitution, consists of the addition in the act of the words “ exclusive of interest,” after the words “ one hundred ” and “ five hundred dollars.” That difference alters the plain letter, the as plain meaning of that article, and the six words thereto added constitute a manifest violation of the article itself. In other than ordinary suits, and probate matters, the Legislature may — within the specified limits fixed by the constitution, confer on them a jurisdiction not actually prescribed by that instrument; but the Legislature could not — as it attempted to do by the act of 1876 — change, in its already fixed and determinate parts — the jurisdiction of that court.
In an ordinary suit, one of those alluded to in the eighty-seventh article of the constitution, the appeal can not ascend from the parish court to this court. The constitutional channel through which those appeals are carried to the appellate jurisdiction, leads directly to and ends in the district court. The terms embraced in that article repel any adverse or different conclusion.
*414If — says plaintiff — the door of the parish court be closed against me, where am I to go ? In the district court; and why ? Because at the date of the institution of this suit, the matter in dispute exceeded the sum of five hundred dollars. It is true that the constitution provides that the district courts shall have original jurisdiction in all cases where the amount in dispute exceds five hundred dollars, exclusive of interest; but to give effect to every clause of that instrument, to harmonize those of its sections which seem to conflict, to reconcile the most important of its provisions, a not unreasonable suggestion is to construe it by the light of the many decisions of this court, rendered under previous and dissimilar constitutions, but which — in 1868 — had permanently settled the question raised, in this case, as to the correct interpretation of the words “ exclusive of interest.”
How was it settled ? This court held that, howsoever composed, whether of a principal without interest, or of principal and interest, the amount due at the institution of the suit constituted the matter in dispute, and that — in computing that amount, the only interest which is not to be considered, is that interest which accrues after the institution of the suit and from judicial demand.
1 N. S. 138; 12 L. 156; 1 R. 25; 5 R. 90; 9 R. 153; 2 A. 793 — 911.
Applied, as it may be, to the eighty-fifth article of the constitution, and to the terms exclusive of interest,” inserted in that article, that interpretation would reconcile it with every other clause relating to the jurisdiction of our courts, and remove the sole obstacle encumbering the principal avenue to that jurisdiction. These words do^ — not only not exclude, but justify the construction that they refer to the interest which runs after the institution of the suit, and not to the interest which has been united to and forms part of the debt. They import that meaning and bear that construction, whilst the addition of the very same words to the eighty-seventh article of the constitution, changes its letter and changes its meaning.
The constitution provides, as to appeals from the parish court, that they shall be carried to the district court; and — under the act explaining, or rather amending the constitution, they must be carried there, even when — with the interest accrued on a principal of less than five hundred dollars — that principal far exceeds the sum of five hundred dollars. With that legislative interpretation, what becomes of that part of the seventy-fourth article of the constitution which declares that the jurisdiction thus conferred on the district court belongs to, and can be exercised by exclusively the Supreme Court of the State ? The Legislature should also have amended that article — for, it ordains in terms which convey but one, a clear signification, that the jurisdiction of this court shall extend to all cases lohere the matter in dispute shall exceed five *415hundred dollars. Unless we presume that the matter in dispute-can be but a principal and never a principal and interest, the conclusion is unavoidable, the clause of the constitution which fixes the jurisdiction of this court is in conflict with the amendment promulgated by the Legislature, in 1876, or that amendment in conflict with the constitution-.
At the date this suit was filed, the amount in dispute exceeded the sum of five hundred dollars, and there can be no doubt that it was a contestation which could reach our jurisdiction. If so, from what court? Is it from the parish court? That can not be; for, the constitution itself and the legislative amendment expressly provide that appeals from the parish court shall be carried to the district court. Is —as to such appeals — our jurisdiction concurrent with that of the district court ? It is not, and none but those of such suits which originate in the district court, can be re-examined in this court, and no decision rendered in such suits — unless it be the decision of a district court, can be passed upon and reviewed by us.
For these reasons, I respectfully dissent from the opinion and-decree of the majority of the court.